Citation Nr: 0032535	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-13 929	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an effective date prior to October 1, 1998, 
for reinstatement of dependency and indemnity compensation 
benefits as the surviving spouse of the veteran.  



ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from December 1965 until 
November [redacted], 1966, when he died from multiple gunshot 
wounds received during hostile ground action during active duty 
in the Republic of Vietnam.  The appellant is the surviving 
spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision in which the 
Nashville, Tennessee, regional office (RO) reinstated the 
appellant's dependency and indemnity compensation (DIC) 
benefits as the surviving spouse of the veteran, effective 
from October 1, 1998.  


FINDINGS OF FACT

1.  The veteran died while serving on active duty in November 
1966.

2.  The appellant, the surviving spouse of the veteran, 
remarried on May [redacted], 1981.

3.  The appellant's second marriage was terminated by a Final 
Decree of Divorce dated on February [redacted], 1996.

4.  The appellant's claim for reinstatement of DIC benefits, 
due to her status as the surviving spouse of the veteran (her 
first husband), was received at the RO on June 19, 1998.  

5.  The appellant was awarded reinstatement of DIC benefits, 
due to her status as the surviving spouse of the veteran, 
effective from October 1, 1998.  


CONCLUSION OF LAW

The appellant is not entitled to an effective date prior to 
October 1, 1998, for reinstatement of her DIC, as the 
veteran's surviving spouse.  38 U.S.C.A. §§ 101, 1301, 1310, 
1311 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.5, 3.55 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the surviving spouse of the veteran, who 
died in November 1966 from multiple gunshot wounds received 
during hostile ground action during active duty in the 
Republic of Vietnam.  Following the veteran's death, the 
appellant became entitled to DIC benefits.  These benefits 
were terminated upon the appellant's remarriage in May 1981.  
However, the appellant's second marriage was terminated by 
divorce in February 1996.  

On June 19th, 1998, the RO received the appellant's claim for 
reinstatement of her DIC benefits, due to her status as the 
surviving spouse of the veteran (her first husband).  In 
November 1998, the RO granted the appellant's claim for 
reinstatement of these benefits, effective from October 1st, 
1998.  Throughout the current appeal, however, the appellant 
has contended that she is eligible for, and entitled to 
receive, DIC benefits, as the veteran's surviving spouse, 
effective from June 19, 1998, the date that the RO received 
her claim for reinstatement of such benefits.  

According to the law, VA shall pay DIC to the surviving 
spouse, children, and parents of a veteran who died on active 
duty.  38 U.S.C.A. §§ 1301, 1310 (West 1991); 38 C.F.R. § 3.5 
(1999).  The Board notes that when the appellant was married 
to the veteran, in her first marriage, the law held that a 
surviving spouse whose DIC benefits were terminated due to a 
subsequent marriage could have those benefits reinstated upon 
termination of the subsequent marriage by death or divorce.  
See 38 U.S.C.A. § 103(d)(2) (repealed in 1990, and reenacted 
in part in 1991 and 1992).  In 1990, however, 38 U.S.C.A. § 
103(d)(2) was repealed with respect to any claims filed after 
October 31, 1990, thereby prohibiting the reinstatement of 
DIC benefits to a surviving spouse whose disqualifying 
marriage was terminated.  See Omnibus Budget Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8004, 104 Stat. 1388-343 
(1991).

On June 9, 1998, that law was amended again when the 
President signed House Resolution 2400, Public Law No. 105-
178, which essentially restored the pre-1990 rule for DIC 
reinstatement.  Section 8207 of Public Law No. 105- 178 added 
a new subsection (e) to 38 U.S.C.A. § 1311, which indicates 
that a widow who remarries after the death of the veteran can 
have DIC benefits reinstated when that subsequent marriage 
terminates.  However, according to the amended law, no 
payment may be made pursuant to 38 U.S.C.A. § 1311(e) for any 
month prior to October 1998.  Pub. L. No. 105-178, § 8207, 
112 Stat. 495 (June 9, 1998); 38 U.S.C.A. § 1311(e) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.55(a)(3) (1999).  

A "surviving spouse" generally is a person who has not 
remarried since the veteran's death.  38 U.S.C.A. § 101(3) 
(West 1991).  However, for DIC purposes, under the new law, 
remarriage of a surviving spouse shall not bar payment of DIC 
"if the remarriage is terminated by death, divorce, or 
annulment, unless the Secretary [of VA] determines that the 
divorce or annulment was secured through fraud or 
collusion."  Pub. L. No. 105-178, § 8207, 112 Stat. 495 
(June 9, 1998);  38 U.S.C.A. § 1311(e)(1) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.55(a)(3) (1999).  

In the present case, the Board has considered the appellant's 
argument that she is entitled to reinstatement of her DIC 
benefits as the veteran's surviving spouse effective from 
June 19, 1998, the date that the RO received her claim for 
such benefits.  Significantly, however, the law, which was 
amended on June 9th, 1998, clearly states that no payment of 
reinstated DIC benefits may be made for any month prior to 
October 1998.  The Board must abide by the law.  
Consequently, the Board concludes that the appellant is not 
entitled to an effective date earlier than October 1st, 1998 
for the reinstatement of her DIC benefits, as the veteran's 
surviving spouse.  


ORDER

An effective date prior to October 1, 1998, for reinstatement 
of DIC benefits, as the veteran's surviving spouse, is 
denied.  



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

